Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered July 22, 2005, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal forecloses appellate review of his challenge to the denial of that branch of his motion, after a hearing (Grosso, J.), which was to suppress identification testimony as well as his remaining claims (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Barnes, 306 AD2d 537 [2003]; People v Miller, 306 AD2d 294 [2003]). Crane, J.E, Goldstein, Fisher and Lifson, JJ., concur.